Filed 3/18/22 Solano v. Magnum Property Investments CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 JOSE R. SOLANO,                                                      B309267

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                      Super. Ct. No. BC708445)
           v.

 MAGNUM PROPERTY
 INVESTMENTS, LLC, et al.,

           Defendants and Respondents.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Monica Bachner, Judge. Affirmed.
     Jose R. Solano, in pro. per., for Plaintiff and Appellant.
     Nussbaum, Lane M. Nussbaum and Jason J. Stillman for
Defendants and Respondents.
                 ____________________________
       Defendants and respondents purchased at a trustee’s sale
real property that plaintiff and appellant Jose Solano previously
owned along with his wife (who is not a party to the lawsuit). By
means of this lawsuit, Solano, in propria persona, sought to
regain title to the property and requested monetary damages.
The trial court dismissed Solano’s lawsuit following its sustaining
of respondents’ demurrer to some of the causes of action in the
operative complaint and granting of a motion for judgment on the
pleadings on the remaining causes of action.
       Solano, in propria persona, appeals from the judgment of
dismissal. On appeal, Solano fails to identify the allegations in
his operative complaint that he claims were sufficient to state a
cause of action. As set forth below, it was his burden on appeal to
do so. His failure to identify allegations in the operative
complaint to support each element of his causes of action is fatal
to his appeal. Accordingly, we affirm the judgment.

                        BACKGROUND
       Documents attached to the complaint and first amended
complaint show a grant deed dated February 5, 2007, conveying
real property located on Bentley Court in West Covina (the
property) to plaintiff Jose Solano and his wife. The Solanos
borrowed $1,110,000 and secured the note with a deed of trust.
Under the terms of the deed of trust, the trustee had the power of
sale if the borrower breached certain promises including paying
all amounts owed to lender.
       As of August 24, 2016, the Solanos were behind in
payments. At that time, the Solanos owed $619,978.29 in “past
due payments plus permitted costs and expenses.” After the
trustee recorded a notice of default and election to sell under deed
of trust, the trustee held a trustee sale. The trustee’s deed upon



                                    2
sale recites that it complied with all statutory provisions under
the deed of trust.
        On February 15, 2018, Magnum Property Investments,
LLC (Magnum) purchased the property for $1,210,000.
According to Solano, defendant Sarina Goerisch operates
Magnum.1 According to Solano, Magnum sold the property on
August 15, 2019. Solano does not identify to whom Magnum sold
the property. The only defendants and respondents are Magnum
and Goerisch.
        The trial court sustained a demurrer to Solano’s original
complaint with leave to amend. Solano then filed his first
amended complaint (FAC), the operative pleading. The FAC
asserts causes of action for quiet title, fraud, two counts of illegal
foreclosure, illegal racketeering, cancellation of written
instruments, intentional infliction of emotional distress, slander
of title, illegal eviction, unjust enrichment, violation of the
California Homeowner Bill of Rights,2 violation of the Business
and Professions Code,3 invasion of privacy, and declaratory
judgment. In addition to monetary damages, Solano sought title


      1
      Defendants describe Goerisch as a receptionist for
Magnum’s manager.
      2  The California Homeowner Bill of Rights refers to
legislation passed in 2012 concerning nonjudicial foreclosure
sales of owner-occupied real property. (Monterossa v. Superior
Court (2015) 237 Cal.App.4th 747, 749, fn. 1.) Solano did not
include as a defendant the entity responsible for complying with
the Homeowner Bill of Rights, his mortgage service provider.
      3 Solano does not identify the specific statute in the
Business and Professions Code defendants allegedly violated. He
describes the violation as “Deceptive Acts.”




                                     3
to the property and a declaration that Magnum and Goerisch
have no interest in the property.
       It appears defendants filed a demurrer to the causes of
action for quiet title, fraud, illegal foreclosure, and illegal
racketeering. The demurrer is not included in the record on
appeal. Solano filed objections to a declaration in support of the
demurrer and a motion to strike the demurrer. The court denied
Solano’s motion to strike the demurrer. On February 20, 2020,
the court sustained the demurrer without leave to amend.
       Defendants then filed an answer and an amended answer
to the remaining causes of action in the FAC. Shortly
afterwards, they filed a motion for judgment on the pleadings on
those causes of action, arguing that Solano failed to state any
cause of action. Solano opposed the motion for judgment on the
pleadings. On July 20, 2020, the trial court granted the motion
for judgment on the pleadings. In an eight-page order, the trial
court explained its reasons for concluding Solano failed to state
any cause of action.4 On September 8, 2020, the trial court
entered a judgment of dismissal with prejudice.
       On April 7, 2020, before the trial court entered its
judgment, Solano filed a motion to set aside the judgment. On
July 31, 2020, the trial court denied Solano’s motion to set aside
the judgment. The court found the motion untimely and
procedurally improper. On August 3, 2020, Solano filed another
motion to vacate the judgment. The court set a hearing date for
the motion on October 29, 2020. On September 17, 2020, Solano
appealed from the judgment of dismissal. After noting that

      4  On appeal, Solano incorrectly contends that the trial
court failed to address the causes of action challenged in the
motion for judgment on the pleadings.




                                    4
Solano had appealed from the judgment, the trial court vacated
the scheduled hearing on Solano’s motion to vacate the judgment.

                           DISCUSSION
       Solano and respondents appear to argue that our review of
the trial court’s rulings on respondents’ demurrer and motion for
judgment on the pleading is for abuse of discretion. They are
incorrect.
       Our standard of review of an order sustaining a demurrer
or granting a motion for judgment on the pleadings is the same.
(Adams v. Bank of America, N.A. (2020) 51 Cal.App.5th 666, 670
[“A motion for judgment on the pleadings is equivalent to a
demurrer and is governed by the same de novo standard of
review.”].) We review a demurrer de novo to determine whether
the plaintiff has alleged sufficient facts to state a cause of action.
(Czajkowski v. Haskell & White, LLP (2012) 208 Cal.App.4th 166,
173.) “ ‘ “Although our review of a [demurrer] is de novo, it is
limited to issues [that] have been adequately raised and
supported in plaintiffs’ brief. [Citations.] Issues not raised in an
appellant’s brief are deemed waived or abandoned. [Citation.]” ’
[Citation.] An appellate court ‘will not develop the appellants’
arguments for them . . . .’ [Citation.]” (Pfeifer v. Countrywide
Home Loans, Inc. (2012) 211 Cal.App.4th 1250, 1282.)
       “ ‘In order to prevail on appeal from an order sustaining a
demurrer, the appellant must affirmatively demonstrate error.
Specifically, the appellant must show that the facts pleaded are
sufficient to establish every element of a cause of action and
overcome all legal grounds on which the trial court sustained the
demurrer.’ [Citation.]” (Save Lafayette Trees v. East Bay
Regional Park Dist. (2021) 66 Cal.App.5th 21, 35.)




                                     5
       In contrast, review for abuse of discretion applies to a trial
court’s refusal to grant leave to amend after sustaining a
demurrer or granting a motion for judgment on the pleadings.
The burden is on the plaintiff to demonstrate that the trial court
abused its discretion in denying leave to amend and specifically
how the operative complaint could be amended to state a viable
cause of action. (In re Social Services Payment Cases (2008)
166 Cal.App.4th 1249, 1274.)
       The foregoing principles apply even though Solano is
representing himself on appeal in propria persona. (Nwosu v.
Uba (2004) 122 Cal.App.4th 1229, 1247.) “ ‘ “The appellate court
is not required to search the record on its own seeking error.”
[Citation.] . . . [Citations.]’ [Citation.]” (United Grand Corp. v.
Malibu Hillbillies, LLC (2019) 36 Cal.App.5th 142, 156.)
       On appeal, Solano argues the trial court erred in:
(1) dismissing his cause of action for quiet title; (2) dismissing
his cause of action for cancellation of written instruments;
(3) granting the judgment on the pleadings; (4) cancelling trial;
and (5) failing to rule on his second motion to vacate the
judgment.

A.    Solano Demonstrates No Error in the Trial Court’s
      Sustaining the Demurrer to the Quiet Title Cause of
      Action Alleged in the First Amended Complaint
      As to its sustaining of the demurrer to Solano’s quiet title
cause of action, the trial court explained: “Plaintiff failed to
allege sufficient facts to constitute a cause of action for quiet title.
Plaintiff did not allege facts showing his title to or interest in the
subject property [or] . . . facts showing Defendants are asserting
an adverse claim or antagonistic property interest.” The trial
court further stated: “Civil Code §2924 ‘provides that, where the



                                      6
trustee delivers a deed to the buyer at the foreclosure sale, and
the deed recites that all procedural requirements for the default
notice and sale notice have been satisfied, there is a statutory
rebuttable presumption that such notice requirements have been
fulfilled; as to a BFP [bona fide purchaser for value], this
presumption is conclusive.’ ”
       On appeal, Solano argues the trial court erred in sustaining
the demurrer to the quiet title cause of action because he set
forth “sufficient facts” to assert a cause of action for quiet title.
Solano, however, identifies no factual allegation in the FAC
supporting his assertion that he sufficiently pleaded the elements
of a cause of action for quiet title. We are not required to cull the
FAC ourselves to identify any such allegations. (United Grand
Corp. v. Malibu Hillbillies, LLC, supra, 36 Cal.App.5th at p. 156.)
       The failure to support his contention of adequate pleading
with references to paragraphs in the FAC constitutes an
abandonment of that contention. (Pfeifer v. Countrywide Home
Loans, Inc., supra, 211 Cal.App.4th at p. 1282.)

B.    Solano Demonstrates No Error in Granting
      Judgment on the Pleadings
       Solano argues that “the trial court dismissed causes of
action five thru thirteen [including his claim for cancellation of
written instruments] without a substantive view of these causes
of action in the amended complaint.” He argues “there is no
factual support in the record for the dismissal of these causes of
actions.” Solano further contends that his “well pleaded causes of
action were just ‘thrown out’ by the [trial] court.” On appeal,
Solano fails to identify the elements of these causes of actions
and to identify the purported allegations supporting each such
element. He has thus failed to satisfy his burden on appeal to



                                     7
show error, to wit, to demonstrate a “well pleaded” cause of
action. (Pfeifer v. Countrywide Home Loans, Inc., supra,
211 Cal.App.4th at p. 1282.)

C.    Solano’s Remaining Arguments Lack Merit
       Solano argues the trial court should not have cancelled the
trial. The court properly cancelled trial because there was no
cause of action remaining to try.
       Solano argues the trial court violated his right to due
process by failing to rule on his second motion to vacate the
judgment. “As a general rule, “ ‘the perfecting of an appeal stays
proceedings in the trial court upon the judgment or order
appealed from or upon the matters embraced therein or affected
thereby . . . .’ [Citation.]” (Varian Medical Systems, Inc. v.
Delfino (2015) 35 Cal.4th 180, 189, fn. omitted.) Solano does not
argue or show why this general rule is inapplicable here.
       Finally, Solano fails to show in what manner he could
amend the FAC to state a viable cause of action. He therefore
fails to demonstrate that the trial court abused its discretion in
denying him leave to amend. (In re Social Services Payment
Cases, supra, 166 Cal.App.4th at p. 1274.)




                                   8
                          DISPOSITION
      The judgment is affirmed. The parties shall bear their own
cost on appeal.
      NOT TO BE PUBLISHED.


                                           BENDIX, Acting P. J.


We concur:




             CHANEY, J.




             CRANDALL, J.*




      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    9